Citation Nr: 0718696	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-00 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran testified at a regional office hearing in March 
2005.  The veteran's case was remanded to the RO for 
additional development in August 2006.  The case is again 
before the Board for appellate review.

The Board notes that RO styled the issue as a single claim of 
entitlement to service connection for a bilateral knee 
disability.  For purposes of clarity the Board has re-
characterized the issue as listed on the cover page on this 
decision.   

FINDINGS OF FACT

1.  Although the veteran reported a history of recurrent 
subluxation of the left patella and occasional pain in his 
knees when he was accepted for military service, no 
abnormality was found on entry examination.

2.  The veteran experienced both right and left knee problems 
during military service that have since been attributed to a 
history of subluxation.

3.  Current left and right knee osteoarthritis is 
attributable to the problems the veteran experienced during 
military service; a right knee meniscal tear is not.




CONCLUSION OF LAW

Left and right knee osteoarthritis is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to establish service connection for right 
and left knee disabilities.  He maintains that his knee 
problems began during military service.

Under applicable law, service connection may be established 
on a "direct" basis for disability resulting from personal 
injury suffered or disease contracted in line of duty in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Every veteran who served in the active military, naval, or 
air service after December 31, 1946 is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  Only those 
conditions recorded in examination reports can be considered 
as "noted," 38 C.F.R. § 3.304(b) (2006), and a history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  Id; § 3.304(b)(1).

To rebut the presumption of sound condition for conditions 
not noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service-the second step necessary to rebut the 
presumption of soundness-a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 
§ 1153 (West 2002).  If the presumption of sound condition is 
not rebutted, "the veteran's claim is one for service 
connection."  Wagner, 370 F.3d at 1096.  

In the present case, the Board finds, as an initial matter, 
that the veteran's problem with recurrent subluxations was 
not noted at the time of the veteran's examination, 
acceptance, and enrollment into service.  As outlined above, 
applicable law contemplates that something more than a pre-
service history be recorded in a report of an induction or 
enlistment examination in order for a condition to be deemed 
"noted," as that term is used in 38 U.S.C.A. § 1111.  Here, 
although the record shows that the veteran reported a history 
of knee pain when he was examined for entry, and an 
orthopedic consultation conducted at that time shows that he 
gave a history of recurrent subluxation of the left patella, 
no such condition was ever "noted" in the report of any 
examination undertaken in connection with the veteran's entry 
into service.  Indeed, the report of his December 7, 1971, 
enlistment examination shows that his lower extremities were 
found to be normal, and a subsequent notation from the 
orthopedic service, dated December 9, 1971, indicates that no 
problems were then discovered.  In fact, the veteran was 
given an L-1 profile, which in part meant that the examiner 
found no abnormality.  Physical examination was considered to 
be within normal limits.  Because the veteran's recurrent 
subluxation was not "noted" at the time of his examination, 
acceptance, and enrollment into service, he is entitled to 
the presumption of soundness.

The veteran's service medical records (SMRs) also show that, 
in November 1972 the veteran reported pain and swelling in 
his right knee.  He was diagnosed with a sprained knee.  He 
reported a football injury to the lateral aspect of the right 
knee joint in December 1972.  There was no swelling and the 
joint was stable.  In May 1973 the veteran reported bilateral 
knee pain.  He was prescribed physical therapy for what was 
noted to be a long history of dislocation of the patella 
bilaterally.  In October 1974 the veteran reported that he 
injured his left knee playing football.  He was diagnosed 
with ligament strain and possible medial meniscal tear and 
fitted with a cylinder cast.  In April 1975, the veteran was 
seen for a left knee injury.  X-rays revealed a bony spur 
separated from the patella inferiorly probably secondary to 
old recurrent dislocation of the patella.  His profile was 
changed to L-3.  In July 1975 the veteran reported right knee 
pain.  In August 1975 the veteran reported continued left 
knee pain.  He was assessed with jumper's knee and muscle 
herniation of the right calf.  An x-ray revealed an area of 
increased density just superior to the intracondylar notch 
which could represent a loose joint body.  No other 
significant abnormality was reported.  The veteran's May 1975 
separation examination included a notation that the veteran 
had chipped bones in his knees from sports and that he 
refused an operation.  

Associated with the claims file are VA outpatient treatment 
reports dated from September 2003 to April 2004.  The veteran 
was followed for lumbar radiculopathy.  He was noted to have 
lumbar paraspinal pain which radiated deep into both hips and 
down his legs.  

The veteran was afforded a VA examination in August 2004.  
The veteran reported a history of pain and swelling in his 
left knee in 1971 and he said he was seen on several 
occasions in service for bilateral knee swelling.  A magnetic 
resonance imaging (MRI) of the right knee revealed a 
macerated tear of the body and posterior horn of the medial 
meniscus and a small osteochondral lesion at the posterior 
articular surface of the lateral femoral condyle.  X-rays of 
the bilateral knees revealed nonspecific anterior spurring 
off the patella bilaterally without evidence of joint 
effusion or significant arthropathy.  The veteran was 
diagnosed with a medial meniscal tear of the right knee and 
left knee arthralgia.  The examiner opined that there was no 
chronic disability of the left knee.  He said any injury 
involving the left knee dating back to 1971 would have a more 
significant finding.  He said the x-ray obtained at the time 
of the examination failed to show arthritic changes that 
would be expected to develop from prior trauma or injury.  
Regarding the right knee, he opined that it was less likely 
than not that the medial meniscal tear was the result of or 
caused by the left knee since there was no chronic disability 
of the left knee.  

The veteran testified at a hearing at the RO in March 2005.  
The veteran testified that during basic training he started 
having problems with his knees and was placed on a profile 
for his knees.  He said that initially his left knee was 
injured.  The veteran testified that when he separated from 
service he had an examination which revealed bone spurs which 
would require an operation.  The veteran said he sought 
treatment for his knees a few months after he separated from 
service.  He said he currently takes anti-inflammatory 
medication for his knees.  He said none of his doctors 
indicated that his current knee condition was the result of 
military service.  The veteran said he had trouble with his 
knees the whole time he was in service.  He said that his 
knees swelled and interfered with his occupation.  The 
veteran said he played sports prior to entering military 
service and that he had bruised his knees prior to entering 
service.  He said when he entered service he was told there 
was nothing wrong with his knees.  The veteran said he had a 
sports injury prior to service and subluxated his left knee.  
The veteran said his right knee was casted while he was in 
the military due to an injury in the field.  He said he did 
not injure his knees again after service.  

The veteran was afforded a VA examination in December 2006.  
The examiner reviewed the veteran's claims file.  He noted 
that the veteran stopped working in 1988 secondary to a back 
injury suffered on the job at the sheriff's department.  He 
reported that bilateral x-rays of the veteran's knees 
revealed degenerative changes bilaterally.  The examiner also 
said that an August 2004 MRI of the veteran's right knee 
revealed a macerated tear of the body and posterior horn of 
the medial meniscus and a small osteochondral lesion at the 
posterior articular surface of the lateral femoral condyle.  
The examiner diagnosed the veteran with mild osteoarthritis 
of the left knee and symptomatic right knee meniscal tear 
worsened by evidence of mild osteoarthritis and associated 
moderate chondromalacia of the right knee.  The examiner 
opined that the veteran's left knee disability was less 
likely than not secondary to his military service.  He based 
his opinion upon the fact that the veteran was noted to have 
chronic or repetitive recurrent subluxation of the left 
patella prior to entering service and during service the 
veteran was treated for symptoms related to his left knee 
which followed the normal process of the disease with 
residuals of subluxation of the left patella that was not 
associated with any overt trauma or any overt injury to the 
left knee while the veteran was in service.  He noted that 
there was x-ray evidence of only minimal osteoarthritis of 
the patella which is a residual of the subluxation that the 
veteran had prior to entering service and which had followed 
the normal process of the disease and was not associated with 
any severe event or injury that happened in the military.  
The examiner concluded that the veteran's left knee 
disability was less likely than not secondary to military 
service.  

Regarding the veteran's right knee, the examiner opined that 
the veteran's right knee disability was not secondary to the 
veteran's military service and was more likely related to the 
veteran's back injury suffered on the job at the sheriff's 
department.  He opined that the veteran most likely suffered 
the right knee medial meniscal tear at the time of the work 
accident.  The examiner noted that the right knee x-ray 
showed only very minimal osteoarthritis of the patella with 
minimal narrowing of the knee spaces, which confirmed that 
the veteran's right knee disability with subluxation followed 
the natural progression of the disease and was worsened by 
the medial meniscal tear suffered after service.

As noted above, the veteran is entitled to the presumption of 
soundness.  This presumption is overcome only by clear and 
unmistakable evidence that the condition at issue existed 
prior to service and was not aggravated thereby.  The Board 
finds that clear and unmistakable (undebatable) evidence does 
not exist to overcome the presumption.  The veteran was 
specifically examined at entry and even referred to an 
orthopedic consultation with respect to his history of knee 
pain, and no abnormality could be found.  Although the 
longstanding history was repeated thereafter, particularly 
when seen throughout service, and was relied upon by the 2006 
VA examiner in arriving at a conclusion that knee arthritis 
was a residual of the recurrent subluxations that existed 
prior to service, no other medical evidence suggests that he 
had a problem prior to service.  The Board does not believe 
the history provided by the veteran, oft repeated by 
examiners, establishes undebatably that the veteran indeed 
had a pre-existing problem, even if this history appears 
consistent with the clinical picture observed by medical 
practitioners over the years.  In other words, because a 
specific orthopedic evaluation was conducted at entry, and 
because no abnormality was found, the Board finds that it is 
debatable whether the veteran in fact had a pre-existing 
disease or injury.  Even, if it is likely that he did, as the 
2006 examiner suggests, the requirement of the regulation is 
that the evidence be clear and unmistakable on this point.  
The Board finds that it is not.

Even the service medical records prepared when the veteran 
was later followed for complaints relative to his knees are 
not clear on the veteran's history.  For instance, when 
evaluated in April 1975, it was noted that the veteran had x-
ray findings that "probably" were secondary to old 
recurrent dislocations.  Use of the term "probably" implies 
that the examiner was not clear at to origin of the 
abnormality seen on x-ray.  

In short, the evidence is less than overwhelming on the 
question of pre-existing disability.  To be sure, the veteran 
provided the history of recurrent subluxations and subsequent 
examiners have relied on his history, but a full examination 
was conducted in an attempt to find an abnormality in 
December 1971 and none was found.  No pre-service medical 
evidence or subsequently prepared medical evidence directly 
contradicts the December 1971 conclusion that the veteran had 
no abnormality.  The only contradiction comes when subsequent 
examiners rely on the history of subluxations and accept the 
reported history as definitive.  This does not amount to 
clear and unmistakable evidence.  

Because the presumption of soundness is not rebutted, and 
because the 2006 examiner clearly notes that osteoarthritis 
of each knee is a residual of the normal progression of the 
problems the veteran has had over the years, including those 
problems experienced during military service, the Board finds 
that a grant of service connection is warranted.  Having 
found that the presumption is not overcome, and because he 
had the problems enumerated above during service with both 
knees, which problems have resulted in currently shown 
osteoarthritis, the Board is constrained to award service 
connection for osteoarthritis.

As for the right medial meniscal tear, the service medical 
records do not confirm that he had such a problem.  In 
October 1974 it was thought that he might have had such a 
problem with his left knee, but none was shown thereafter.  
The right knee meniscus problem was first shown after service 
and has been attributed to post-service injury.  No competent 
medical evidence contradicts the opinion of the 2006 VA 
examiner on this point.  Consequently, the award of service 
connection is limited to the osteoarthritis.  

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp.2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for service connection in 
a letter dated in August 2003.  He was informed of the 
elements to satisfy in order to establish service connection.  
He was advised to submit any evidence he had to show that he 
had a current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  A follow-up letter was sent to the veteran in August 
2006 which informed him of the status of his case and again 
informed him of the evidence/information required to 
substantiate his claim for service connection.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, private treatment reports, 
and VA treatment reports.  The veteran was afforded several 
VA examinations.  The veteran has not alleged that there is 
any outstanding evidence.  The Board is not aware of any such 
evidence necessary to decide the claims.  Therefore, the 
Board finds that the VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R 
§ 3.159(c)-(e) (2006).  


ORDER

Entitlement to service connection for left knee 
osteoarthritis is granted.

Entitlement to service connection for right knee 
osteoarthritis is granted.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


